IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MANUEL GUTIERREZ-MORA,                                  No. 85291
                                   Appellant,
                               vs.
                  THE STATE OF NEVADA,                                        re'           Itia
                                                                              rl      Lre          t,e,
                                           Respondent.
                                                                              SEP 1 9 2C,22
                                                                              :1.7.•*..T.C7°. A. !'.P.OVIN
                                                                                  oF •                 couF:r

                                                                                         y7317-5(k —
                                        ORDER DISMISSING APPEAL

                               This appeal was initiated by the filing of a pro se notice of
                  appeal.    Eighth Judicial District Court, Clark County; Elham Roohani,
                  Judge.
                               Appellant filed a notice of appeal on August 31, 2022. The
                  notice of appeal fails to identify any judgments of the district court.
                  Further, it does not appear from the district court docket and minute entries
                  that the district court entered any appealable order.       Accordingly, we
                  conclude that we lack jurisdiction to consider this appeal, and we
                               ORDER this appeal DISMISSED.




                                          Hardesty


                        Ai;t1C-,- 0         , J.
                  Stiglich                                   Herndon




 SUPREME COURT
       OF
         NEVADA


41 1p   1,17A
                cc:   Hon. Elham Roohani, District Judge
                      Manuel Gutierrez-Mora
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
    NEVADA


h 1, -17A
                                                  2